            Case 2:19-cv-00946-JFC Document 56 Filed 07/10/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

US FOODS, INC.,

                Plaintiff,

       v.                                            Case No.:       2-19-cv-00946-JFC

WILLIAM T. KANE aka BILL T. KANE, an
individual; and RONALD G. LINABURG,
D.D.S., an individual,

                Defendants.

                    UNOPPOSED MOTION TO EXTEND DEADLINE
                  TO COMPLETE MEDIATION AND FACT DISCOVERY

       Plaintiff US Foods, Inc., by its counsel, sets forth this Unopposed Motion to Extend

Deadline to Complete Mediation and Fact Discovery as follows:

       1.       Due to COVID-19, this Court extended the deadline for the parties to complete

mediation until July 10, 2020 and the deadline to complete fact discovery to August 14, 2020.

(ECF No. 54).

       2.       In compliance with this Court’s Order, on July 9, 2020, the parties participated in

mediation by video with Judge Gary P. Caruso.

       3.       During the mediation, Judge Caruso and the parties determined that, in order for

mediation to be fruitful, the Defendants should provide certain financial information to Plaintiff.

Defendants are in the process of gathering this information.

       4.       The parties are engaged in settlement discussions and believe that a second

mediation session with Judge Caruso may be necessary.




                                                 1
                 Case 2:19-cv-00946-JFC Document 56 Filed 07/10/20 Page 2 of 3




            5.       In addition, in light of the national emergency created by the COVID-19, and in

light of the guidelines imposed by the Centers for Disease Control and Prevention, the parties

seek this additional time to coordinate mediation and discovery efforts.

            6.       As a result, the parties seek this Court’s permission to extend the deadline to

complete mediation to October 30, 2020 and to complete fact discovery until December 14,

2020.1

            7.       Counsel for Defendants consent to the filing of this Motion.

            WHEREFORE, Plaintiff US Foods, Inc. respectfully requests that this Court extend the

deadline to complete mediation until October 30, 2020 and to complete fact discovery until

December 14, 2020.

DATED this 10th day of July, 2020.                      STRASSBURGER, MCKENNA, GUTNICK &
                                                        GEFSKY

                                                        By: /s/ Gretchen E. Moore
                                                        Gretchen E. Moore
                                                        Four Gateway Center, Suite 2200
                                                        444 Liberty Avenue
                                                        Pittsburgh, PA 15222
                                                        (412) 281-5423
                                                        gmoore@smgglaw.com


                                                        BRYAN CAVE LEIGHTON PAISNER LLP

                                                        By: /s/ Maria Z. Vathis
                                                        Maria Z. Vathis
                                                        161 N. Clark Street, Suite 4300
                                                        Chicago, IL 60601
                                                        (312) 602-5127
                                                        maria.vathis@bclplaw.com

                                                        Attorneys for Plaintiff US Foods, Inc.




1
    The Court also has a status conference scheduled for August 25, 2020 that it may wish to reschedule.

                                                            2
         Case 2:19-cv-00946-JFC Document 56 Filed 07/10/20 Page 3 of 3




                              CERTIFICATE OF SERVICE

       The undersigned counsel certifies that on July 10, 2020, a true and correct copy of the
foregoing Unopposed Motion to Extend Certain Deadlines to Complete Mediation and Fact
Discovery was served via electronic mail to:

                                    Dennis M. Blackwell
                                  The Blackwell Law Firm
                                     223 Fourth Avenue
                             Benedum Trees Building, 9th Floor
                            Pittsburgh, PA 15222 (412) 391-5299
                                db@theblackwelllawfirm.com
                                Attorneys for Defendant Kane

                                       Robert O. Lampl
                                        Ryan J. Cooney
                                Robert O. Lampl Law Office
                                  Benedum Trees Building
                                223 Fourth Avenue 4th Floor
                                     Pittsburgh, PA 15222
                                        (412) 392-0330
                                      rol@lampllaw.com
                                   rcooney@lampllaw.com
                                Attorneys for Defendant Kane

                                      Michael Oliverio
                                       John J. Heurich
                                   The Lynch Law Group
                                      501 Smith Drive
                                           Suite 3
                               Cranberry Township, PA 16066
                                        724-776-8000
                              moliverio@lynchlaw-group.com
                               jheurich@lynchlaw-group.com
                              Attorneys for Defendant Linaburg

                                    Brian C. Thompson
                                Thompson Law Group, P.C.
                           125 Warrendale Bayne Road, Suite 200
                                  Warrendale, PA 15086
                                      724-799-8404
                             Attorneys for Defendant Linaburg

                                                  By: /s/ Gretchen E. Moore




                                              3
